     Case 5:17-cv-00323-PRL Document 25 Filed 03/04/21 Page 1 of 4 PageID 837




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

STANLEY JAMES
FORQUIGNON,

          Plaintiff,

v.                                                          Case No: 5:17-cv-323-PRL

COMMISSIONER OF SOCIAL
SECURITY,

          Defendant.


                                         ORDER

          This matter is before the Court on the unopposed motion of Plaintiff’s counsel,

Richard A. Culbertson, for authorization to charge a reasonable fee pursuant to 42

U.S.C. §406(b) in the amount of $7,916.25. In support of the motion, Mr. Culbertson

has filed a signed fee agreement in which Plaintiff acknowledges a 25% fee award of

past due benefits. (Doc. 24-1). Mr. Culbertson represents that the Commissioner has

no objection to the requested fees.

     I.      Background

          On September 6, 2018, this Court reversed and remanded the case to the Social

Security Administration for further proceedings. (Doc. 20). On November 19, 2018,

the Court entered an order awarding attorney’s fees to Mr. Culbertson under the Equal

Access to Justice Act (EAJA) in the sum of $3,758.49, for time spent representing

Plaintiff before this Court. (Docs. 23). Subsequently, on remand, Plaintiff was awarded
  Case 5:17-cv-00323-PRL Document 25 Filed 03/04/21 Page 2 of 4 PageID 838




past due benefits in the amount of $55,665.00. (Doc. 24-2). Pursuant to the fee

agreement, the attorney fee payable from Plaintiff’s past-due benefits is $10,157.76.

This is twenty five percent of the past due benefits—$13,916.25–minus the previously

awarded EAJA fees in the amount of $3,758.49. Petitioner has voluntarily reduced the

amount he is requesting to the amount which is left from the twenty-five percent of

benefits withheld by the Commissioner after payment of the fee due to the

administrative attorney. (Doc. 24-2).

   II.      Discussion

         An attorney, as here, who successfully represents a Social Security claimant in

court may be awarded as part of the judgment Aa reasonable fee ... not in excess of 25

percent of the ... past-due benefits awarded to the claimant. 42 U.S.C. §406(b)(1)(A).

The fee is payable Aout of, and not in addition to, the amount of [the] past-due benefits.

Id. As required by Gisbrecht v. Barnhardt, 535 U.S. 789, 808 (2002), courts should

approach contingent-fee determinations by first looking to the agreement between the

attorney and the client, and then testing that agreement for reasonableness. When

called upon to assess the reasonableness of the award, a court should balance the

interest in protecting claimants from inordinately large fees against the interest in

ensuring that attorneys are adequately compensate so that they continue to represent

clients in disability benefits cases. Gisbrecht, 535 U.S. at 805. In making this

reasonableness determination, the Gisbrecht court highlighted several important factors

including: (1) whether the requested fee is out of line with the character of the



                                           -2-
  Case 5:17-cv-00323-PRL Document 25 Filed 03/04/21 Page 3 of 4 PageID 839




representation and the results the representation achieved; (2) whether the attorney

unreasonably delayed the proceedings in an attempt to increase the accumulation of

benefits and thereby increase his own fee; and (3) whether Athe benefits awarded are

large in comparison to the amount of time counsel spent on the case, the so-called

windfall factor. Id. at 808. In these instances, a downward reduction may be in order.

      Here, the Court finds that the requested attorney’s fees are reasonable. The

requested fee will not result in a windfall for counsel –i.e., that counsel is receiving

compensation he is not entitled to and that payment of the compensation would be

unfair or detrimental to Plaintiff. In this regard, Mr. Culbertson has submitted a signed

fee agreement in which Plaintiff acknowledged that counsel would receive 25% of all

past due benefits awarded on appeal. (Doc. 24-1). Moreover, Mr. Culbertson

submitted records showing that he and his associate spent at least 19.1 hours on this

case before it was remanded, and it does not include time billable under the EAJA or

spent representing Mr. Forquignon at the administrative level. (Docs. 22, 24).

      Accordingly, for these reasons, and in the absence of any objection by the

Commissioner, Mr. Culbertson’s motion for authorization to charge a reasonable fee

pursuant to 42 U.S.C. 406(b) (Doc. 32) is due to be GRANTED. Section 406(b) fees

are approved for Mr. Culbertson in the sum of $7,916.25.




                                          -3-
  Case 5:17-cv-00323-PRL Document 25 Filed 03/04/21 Page 4 of 4 PageID 840




      DONE and ORDERED in Ocala, Florida on March 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                    -4-
